  

Exhibit 10.1

 

AMENDMENT TO SERIES C WARRANTS TO PURCHASE COMMON STOCK

 

This Amendment to Series C Warrants to Purchase Common Stock (the “Amendment”)
by and between Arch Therapeutics, Inc., a Nevada corporation (the “Company”),
and Cranshire Capital Master Fund, Ltd. (“Cranshire”) is made as of May 30, 2015
(the “Execution Date”).

 

RECITALS

 

WHEREAS, on January 30, 2014, the Company entered into that certain Securities
Purchase Agreement (the “Securities Purchase Agreement”) with the investors
named on the Schedule of Buyers attached thereto (collectively, the “Holders”)
pursuant to which, among other things, the Company issued to the Holders shares
of Common Stock (as defined in the Series C Warrants (as defined in the
Securities Purchase Agreement)) and the Series C Warrants;

 

WHEREAS, the Expiration Date (as defined in the Series C Warrants) is 5:00 p.m.,
New York time, on June 2, 2015;

 

WHEREAS, Section 9 of the Series C Warrants provides that the provisions of the
Series C Warrants may be amended only with the written consent of the Company
and the Significant Buyers (as defined in the Securities Purchase Agreement);

 

WHEREAS, Cranshire is the only Significant Buyer;

 

WHEREAS, the Company and Cranshire, in its capacity as the only Significant
Buyer, now wish to amend the Series C Warrants to extend the Expiration Date on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged, the
Parties hereby agree as follows:

 

1.Definitions. Capitalized terms not otherwise defined in this Amendment shall
have the meaning given to them in the Series C Warrants.

 

2.Amendment to Series C Warrants. Section 16(h) of the Series C Warrants is
hereby deleted in its entirety and replaced with the following:

 

“(h)      “Expiration Date” means 5:00 p.m., New York time, on July 2, 2015.”

 

3.Representations and Warranties of the Company. The Company represents and
warrants to Cranshire that, after giving effect to the Amendment, the Warrant
Shares shall remain eligible for resale under the Company’s resale registration
statement on Form S-1 (File Number 333-194745) that became effective July 2,
2014.

 

 

 

  

4.Miscellaneous. To the extent that there are any inconsistencies between the
terms of any Series C Warrant and the terms of this Amendment, the terms of this
Amendment shall prevail in effect. This Amendment may be executed by the Parties
in counterparts and may be executed and delivered by facsimile or other means of
electronic communication and all such counterparts, taken together, shall
constitute one and the same agreement. A signed copy of this Amendment delivered
by facsimile, e-mail or other means of electronic transmission shall be deemed
to have the same legal effect as delivery of an original signed copy of this
Amendment. It is expressly understood and agreed that (i) this Amendment shall
be a Transaction Document and (ii) the Transaction Documents are hereby amended
to give full force and effect to the transactions contemplated by this
Amendment. Except as otherwise expressly provided herein, (1) the Series C
Warrants and each other Transaction Document is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that on and after the Execution Date (A) all references in the Series C
Warrants to “this Warrant,” “hereto,” “hereof,” “hereunder” or words of like
import referring to the Series C Warrants shall mean the Series C Warrants as
amended by this Amendment, (B) all references in the other Transaction Documents
to the “Warrants,” “thereto,” “thereof,” “thereunder” or words of like import
referring to the Series C Warrants shall mean the Series C Warrants as amended
by this Amendment and (C) all references in Transaction Documents to the
“Transaction Documents,” “thereto,” “thereof,” “thereunder” or words of like
import referring to the Transaction Documents shall mean the Transaction
Documents as amended by this Amendment and (2) the execution, delivery and
effectiveness of this Amendment shall not operate as an amendment or waiver of
any right, power, benefit or remedy of any Holder under any Transaction
Document, nor constitute an amendment of any provision of any Transaction
Document and all of them shall continue in full force and effect, as amended or
modified by this Amendment. The Company shall, on or before 8:30 a.m., New York
time, on the first (1st) Business Day after the date of this Agreement, file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by this Amendment in the form required by the 1934 Act and
attaching this Amendment.

 

[signature page follows]

 

-2-

 

  

IN WITNESS WHEREOF, Cranshire and the Company have caused their respective
signature page to this Amendment to be duly executed as of the date first
written above.

 

  ARCH THERAPEUTICS, INC.       By: /s/ Terrence W. Norchi   Name: Terrence W.
Norchi, M.D.   Title:  President, Chief Executive Officer       SIGNIFICANT
BUYER:       CRANSHIRE CAPITAL MASTER FUND, LTD.       By: Cranshire Capital
Advisors, LLC   Its: Investment Manager       /s/ Keith Goodman   By: Keith
Goodman   Its:  Authorized Signatory

 

 

 